Citation Nr: 1145441	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-05 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence was received to reopen a claim for entitlement to service connection for a left foot/ankle disorder, to include pes planus, traumatic arthritis, trauma to great toe, skin and nail changes.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Roanoke, Virginia.   

This case was previously before the Board in December 2009 at which time the Board found that the Veteran had failed to submit new and material evidence to reopen a claim for entitlement to service connection for traumatic arthritis, left foot and ankle, to include trauma to great toe, skin and nail changes.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2011 the Court issued an order granting the parties' Joint Motion for Remand (Joint Motion) to vacate the portion of the Board's December 2009 decision and remanded the case to the Board for compliance with the Joint Motion.  

The Board notes that the Veteran has submitted several additional pieces of evidence since the December 2009 Board decision and in November 2011 the Veteran's representative submitted a waiver of RO review regarding this recently submitted evidence.  

Also, a review of the claims file shows that the Veteran requested a Board hearing in a September 2009 VA Form 9 and it does not appear that that hearing request was ever withdrawn.  However, given the lack of a continued Board hearing request from the Veteran's representative in November 2011 and the positive outcome in this case, the Board finds that there is no prejudice in proceeding with the adjudication of this case.  

The Board notes that in the December 2009 Board decision the issue on appeal was characterized as follows:  whether new and material evidence has been received, the claim for service connection for traumatic arthritis, left foot and ankle, to include trauma to great toe, skin and nail changes.  However, the medical evidence of record indicates that the Veteran has also been diagnosed with left foot pes planus.  Thus, the Board is expanding his original claim to include all of the Veteran's left foot disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Ashford v. Brown, 10 Vet. App. 120 (1997), Ephraim v. Brown, 82 F.3d. 399, 402 (Fed. Cir. 1996).

Throughout this appeal it appears that the Veteran has been claiming service connection for both feet/ankles rather than just the left foot/ankle.  Significantly, in a November 2011 statement from the Veteran's representative he refers to bilateral foot/ankle disorders and in a November 2011 statement from Dr. P.R.G., the Veteran's podiatrist related to the Veteran's bilateral pes planus to his military service.  Thus, the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a right foot/ankle disorder (to include pes planus) has been raised by the record.  This newly raised issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1. The September 2004 RO rating decision that denied a claim of entitlement to service connection for traumatic arthritis, left foot and ankle, to include trauma to great toe, skin and nail changes (left foot and ankle condition) was not timely appealed and is final. 

2.  Evidence received since the September 2004 rating decision regarding the Veteran's claim for service connection for a left foot/ankle disorder is not cumulative of evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

3.  The record evidence is in relative equipoise as to whether the Veteran's current left foot/ankle disorder is related to his military service.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  New and material evidence having been received, the claim of entitlement to service connection for a left foot/ankle disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).

3.  Resolving all reasonable doubt in favor of the Veteran, service connection for a left foot/ankle disorder is established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims that a left foot/ankle disorder is related to his military service with the United States Marine Corps from March 1974 to March 1976.  He submitted an original claim for service connection for a bilateral foot disorder including flat feet, bone injury to both big toes frostbite, skin condition to include toenails falling off, and pain on walking in October 1993.  The RO denied this initial claim in a February 1994 rating decision finding that while the Veteran's service treatment records show an impression of bilateral pes planus, this was an acute condition and also finding that there was no record of any other foot complaints in the Veteran's service treatment records.  

In December 1994 the Veteran submitted another claim for service connection for bilateral pes planus and "large bone in left foot."  By rating decision dated in January 1995 the RO denied service connection for traumatic arthritis of the feet to include fracture of the interphalangeal joint of the right hallux and found that the Veteran had failed to submit new and material evidence to reopen the previously denied claim for service connection for bilateral pes planus.  In the January 1995 rating decision the RO noted that service treatment records were negative for complaint of or treatment for bilateral foot injury or fractures of the feet.  The RO continued the denial of service connection for a bilateral foot disorder by rating decisions dated in July 1996 and May 1999, each time finding that the Veteran had failed to submit new and material evidence to reopen the previously denied claim.

In January 2003 the Veteran filed another claim, this time just for the left foot and also encompassing the left ankle and in a July 2003 rating decision the RO denied the claim finding that the Veteran had, again, failed to submit new and material evidence.  This denial specific to the left foot/ankle was continued by rating decision dated in September 2004, again finding that the Veteran had failed to submit new and material evidence.  The Veteran attempted to file a notice of disagreement with this rating decision in December 2005; however, as was noted in March 2006 correspondence, the November 2005 notice of disagreement was untimely as to the September 2004 rating decision.  In this case, the RO's decisions of February 1994, January 1995, July 1996, May 1999, July 2003, and September 2004 are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  
 
The Veteran's attempted November 2005 notice of disagreement was interpreted as a new claim for service connection for a left foot/ankle disorder and by rating decision dated in June 2006, the RO declined to reopen the claim of service connection for a left foot/ankle disorder finding that the Veteran had failed to submit new and material evidence to reopen the claim.  

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 C.F.R. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Regardless of the RO's determination as to whether new and material evidence has been submitted, the Board has a jurisdictional responsibility to determine whether a claim previously denied by the RO is properly reopened.  See Jackson v. Principi, 265 F.2d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen the claim.  

The evidence of record at the time of the September 2004 rating decision included the Veteran's service treatment records, a statement regarding service treatment records from the Medical Records Unit at the Department of the Navy, and numerous private treatment records from Dr. P.R.G., a podiatrist.   Service treatment records include an August 1974 treatment notes for a left leg sore muscle and complaints of ankle pain, which was treated with an Ace wrap and hot soaks. November 1974 and February 1975 treatment records noted bilateral pes planus pain.  The letter from the Medical Records Unit noted that service treatment records showed that the Veteran treated for foot trouble in November 1974 and for bilateral flat feet in February 1995, but did not show treatment for cold injury to the feet.  The private treatment records were mostly progress notes regarding the current condition of the Veteran's left foot and ankle, and included x-rays and pathology reports.  Several of the records included statements from Dr. P.R.G. regarding the cause of the left foot and ankle conditions.  In August 1994, Dr. P.R.G. diagnosed "traumatic arthritis, interphalangeal joint right hallux, secondary to fracture sustained while in the Marines," and "ruptured posterior tibial tendon with chronic dysfunction and sustained some injuring to the talor navicular joint while serving in the Marines."  In May 1998, Dr. P.R.G. noted the Veteran had a "war-related injury to his left foot which necessitated triple arthrodesis for chronic deformity and pain."  The records also included a November 2002 statement from Dr. P.R.G. that the left foot and ankle were injured in service, and that the arthritis was due to the injuries in service. 

Evidence added to the claims file since the September 2004 RO denial includes October 2005 and November 2011 statements from Dr. P.R.G., VA podiatry notes, Social Security Administration (SSA) records, an April 2009 VA examination, and additional private treatment records dated from May 2009 to December 2009.  In Dr. P.R.G.'s October 2005 statement he wrote that the Veteran was "completely disabled secondary to injury he received in the military to his left foot."  In Dr. P.R.G.'s November 2011 statement he wrote that he had reviewed the Veteran's service treatment records showing treatment for bilateral pes planus and deformity of both lower extremities.  He opined that the Veteran's bilateral pes planus was "clearly" related to his military service as service treatment records show an onset of pes planus during service and pes planus is a chronic condition which, once diagnosed, continues to cause patients difficulty throughout their lifetime.  Dr. P.R.G. also wrote that the Veteran's remaining left foot and ankle problems were related to an in-service injury while jumping from a river barge to aid another service man.  According to Dr. P.R.G., the Veteran's X-rays were consistent with an individual who had the condition of pes planus and who had undergone both acute and repetitive trauma to those areas.  Dr. P.R.G. also wrote that the Veteran's current left foot/ankle disorder was consistent with the Veteran's service related records and the history the Veteran gave.     

The VA podiatry notes show evidence regarding the current state of his left foot and ankle.  The SSA records note that the Veteran was granted SSA disability benefits in part due to his left foot and ankle disabilities.

During an April 2009 VA examination, the Veteran reported that he injured his left ankle while evacuating refugees, and that he was treated in service for a bad sprain with a splint and pain pills.  After a review of the medical records and a physical examination diagnoses of onychomycosis of the bilateral toenails, triple arthrodesis of the left ankle, and bilateral pes planus were given.  The examiner could not provide a statement relating the diagnoses to service without resulting to mere speculation, finding that there was no objective confirmation of the injuries in the service records. 

The private treatment records dated from May 2009 to December 2009 show treatment for the Veteran's bilateral foot disorder.  Specifically, the December 2009 record shows the Veteran's history of an in-service injury to his ankles during the Vietnam War when he jumped into water in order to save a child.  According to the Veteran, he injured his ankle at that time and was treated by a pneumatic with Ace wrap.  He continued to suffer chronic foot pain afterwards.  In another undated record which appears similar to those records dated from May 2009 to December 2009, Dr. M.C., a podiatrist, wrote that "from [the Veteran's] medical records and previous surgery, his foot problems appeared to directly stem from his injury during the Vietnam War."  
 
Upon review of the record, the Board finds that evidence received since the September 1994 rating decision is new and material.  Specifically, the Board finds the October 2005 and January 2011 medical opinions from Dr. P.R.G., the undated medical opinion from Dr. M.C., and the Veteran's statements as to continuity of symptomatology regarding his left foot/ankle disorder beginning in service and continuing since service to be both new and material.  This evidence was not of record at the time of the September 1994 rating decision, relates to the unestablished fact of current disability necessary to substantiate the claim for service connection for a left foot/ankle disorder, and raises a reasonable possibility of substantiating the claim on the merits.  Assuming the credibility of this evidence, see Justus, supra, the additional evidence is sufficiently significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

As discussed above, the Board has reopened the claim for service connection for a left foot/ankle disorder.  The appeal must now be considered based on all the evidence of record.  

Service connection may be granted if the evidence demonstrates that a current disorder resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

In this case, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's current left foot/ankle disorder is related to his military service.  See 38 U.S.C.A. § 5107(b).  As above, the Veteran's service treatment records show treatment for bilateral pes planus and ankle pain.  The Veteran has consistently argued that he began having left foot/ankle problems during his military service and continues to suffer from these problems.  Both Dr. P.R.G. and Dr. M.C. have related the Veteran's left foot/ankle problems with his military service and Dr. P.R.G. has reviewed the Veteran's service treatment records.  On balance, this evidence provides a reasonable basis to support a finding that the Veteran's current left foot/ankle disorder is related to military service.  As such, service connection is warranted.   

Notice and Assistance

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  



ORDER

As new and material evidence has been received, the claim for service connection for a left foot/ankle disorder, to include pes planus, traumatic arthritis, trauma to great toe, skin and nail changes is reopened.

Service connection for a left foot/ankle disorder, to include pes planus, traumatic arthritis, trauma to great toe, skin and nail changes is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


